UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2011 ITEM 1. REPORT TO STOCKHOLDERS APRIL 30, 2011 Semiannual Report to Shareholders DWS Ultra-Short Duration Fund (formerly DWS Short Duration Fund) Contents 4 Performance Summary 8 Information About Your Fund's Expenses 10 Portfolio Summary 11 Investment Portfolio 23 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 27 Financial Highlights 32 Notes to Financial Statements 45 Summary of Management Fee Evaluation by Independent Fee Consultant 49 Account Management Resources 50 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond and loan investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Adjustable rate loans are more sensitive to interest rate changes. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Floating rate loans tend to be rated below investment grade and may be more vulnerable to economic or business changes than issuers with investment-grade credit. Investments in lower-quality and non-rated securities present greater risk of loss than investments in higher-quality securities. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. In the current market environment, mortgage backed securities are experiencing increased volatility. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary April 30, 2011 Average Annual Total Returns as of 4/30/11 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 0.65% 2.79% 1.90% 2.73% 2.98% Class B 0.38% 2.02% 1.18% 1.96% 2.27% Class C 0.28% 2.03% 1.15% 1.97% 2.25% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) -2.12% -0.04% 0.96% 2.15% 2.70% Class B (max 4.00% CDSC) -3.58% -0.97% 0.55% 1.79% 2.27% Class C (max 1.00% CDSC) -0.71% 2.03% 1.15% 1.97% 2.25% No Sales Charges Class S 0.78% 3.04% 2.19% 2.97% 3.07% Institutional Class 0.78% 3.05% 2.16% 2.95% 3.16% Barclays Capital Corporate 1-Year Duration Index+ 0.84% 1.87% 2.72% 3.67% 3.53% Barclays Capital 1-3 Year Government/Credit Index++ 0.32% 2.27% 3.36% 4.51% 4.07% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. ‡Total returns shown for periods less than one year are not annualized. Prior to April 15, 2011 this fund was known as DWS Short Duration Fund. The Fund's investment objective also changed at this time. All returns prior to April 15, 2011 were achieved under the previous objective and strategy. Average Annual Total Returns as of 3/31/11 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 2.93% 1.81% 2.70% 2.98% Class B 2.16% 1.01% 1.94% 2.26% Class C 2.17% 1.06% 1.94% 2.25% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) 0.10% 0.87% 2.13% 2.70% Class B (max 4.00% CDSC) -0.83% 0.39% 1.76% 2.26% Class C (max 1.00% CDSC) 2.17% 1.06% 1.94% 2.25% No Sales Charges Class S 3.29% 2.10% 2.93% 3.07% Institutional Class 3.19% 2.07% 2.92% 3.16% Barclays Capital Corporate 1-Year Duration Index+ 1.76% 2.63% 3.70% 3.55% Barclays Capital 1-3 Year Government/Credit Index++ 2.08% 3.00% 4.48% 4.05% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 15, 2011 are 1.08%, 1.89%, 1.80%, 0.79% and 0.76% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A, B and C shares for the period prior to their inception on February 28, 2003 and for Class S shares for the period prior to its inception on February 1, 2005 are derived from the historical performance of Institutional Class shares of DWS Ultra-Short Duration Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Ultra-Short Duration Fund — Class A [] Barclays Capital Corporate 1-Year Duration Index+ [] Barclays Capital 1-3 Year Government/Credit Index++ Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Barclays Capital Corporate 1-Year Duration Index is an unmanaged index designed to measure the performance of the short-term US corporate bond market. The index includes publicly issued US dollar-denominated corporate issues that have a remaining maturity of 1 year or less, are rated investment grade (must be Baa3/BBB- or higher using the middle rating of Moody's Investors Service, Inc., Standard & Poor's and Fitch Ratings), and have $250 million or more of outstanding face value. ++The Barclays Capital 1-3 Year Government /Credit Index is an unmanaged index consisting of all US government agency and Treasury securities, as well as all investment-grade corporate debt securities with maturities of one to three years. On April 15, 2011, the Barclays Capital Corporate 1-Year Duration Index replaced the Barclays Capital 1-3 Year Government/Credit Index as the Fund's benchmark index because the Advisor believes that it more accurately reflects the Fund's current investment strategy. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 4/30/11 $ 10/31/10 $ Distribution Information: Six Months as of 4/30/11: Income Dividends $ April Income Dividend $ SEC 30-day Yield as of 4/30/11+++ % Current Annualized Distribution Rate as of 4/30/11+++ % +++ The SEC yield is net investment income per share earned over the month ended April 30, 2011, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yields would have been 1.81%, 1.10%, 1.13%, 2.12% and 2.19% for Class A, B, C, S and Institutional Class shares, respectively, had certain expenses not been reduced. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on April 30, 2011. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rates would have been 2.80%, 2.03%, 2.08%, 3.06% and 3.11% for Class A, B, C, S and Institutional Class shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed, and will fluctuate. Lipper Rankings — Multi-Sector Income Funds Category as of 4/30/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 94 3-Year of 98 5-Year of 98 Class B 1-Year of 97 3-Year of 99 5-Year of Class C 1-Year of 97 3-Year of 5-Year of 99 Class S 1-Year of 92 3-Year of 97 5-Year 97 of 94 Institutional Class 1-Year of 91 3-Year of 98 5-Year 98 of 95 10-Year 71 of 71 99 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads) and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (November 1, 2010 to April 30, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended April 30, 2011 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 11/1/10 $ Ending Account Value 4/30/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 11/1/10 $ Ending Account Value 4/30/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Ultra-Short Duration Fund .75% 1.50% 1.50% .50% .50% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 4/30/11 10/31/10 Corporate Bonds 59% 57% Government & Agency Obligations 14% 16% Commercial Mortgage-Backed Securities 10% 11% Collateralized Mortgage Obligations 7% 6% Cash Equivalents 4% 2% Asset-Backed 3% 5% Mortgage-Backed Securities Pass-Throughs 2% 2% Loan Participations and Assignments 1% 1% 100% 100% Quality (Excludes Securities Lending Collateral and Cash Equivalents) 4/30/11 10/31/10 US Government and Agencies 11% 12% AAA 15% 18% AA 9% 10% A 20% 22% BBB 32% 30% Below BBB 11% 5% Not Rated 2% 3% 100% 100% Interest Rate Sensitivity 4/30/11 10/31/10 Effective Maturity 3.1 years 3.1 years Effective Duration 0.1 years 1.7 years The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Asset allocation and interest rate sensitivity are subject to change. For more complete details about the Fund's investment portfolio, see page 10. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. This form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of April 30, 2011 (Unaudited) Principal Amount ($) Value ($) Corporate Bonds 56.8% Consumer Discretionary 4.1% AutoZone, Inc., 5.75%, 1/15/2015 Comcast Corp., 4.95%, 6/15/2016 DIRECTV Holdings LLC: 3.55%, 3/15/2015 4.75%, 10/1/2014 Fortune Brands, Inc., 6.375%, 6/15/2014 Hyundai Motor Manufacturing Czech sro, 144A, 4.5%, 4/15/2015 JC Penney Corp., Inc., 9.0%, 8/1/2012 NBCUniversal Media LLC, 144A, 3.65%, 4/30/2015 Sirius XM Radio, Inc., 144A, 8.75%, 4/1/2015 Viacom, Inc., 4.375%, 9/15/2014 Wyndham Worldwide Corp., 6.0%, 12/1/2016 Consumer Staples 0.9% Anheuser-Busch InBev Worldwide, Inc., 5.375%, 11/15/2014 Wm. Wrigley Jr. Co., 144A, 3.7%, 6/30/2014 Energy 5.3% Anadarko Petroleum Corp., 5.95%, 9/15/2016 Canadian Natural Resources Ltd., 5.15%, 2/1/2013 Cenovus Energy, Inc., 4.5%, 9/15/2014 Devon Energy Corp., 5.625%, 1/15/2014 Enterprise Products Operating LLC: 3.2%, 2/1/2016 4.6%, 8/1/2012 Series M, 5.65%, 4/1/2013 Hess Corp., 7.0%, 2/15/2014 Husky Energy, Inc., 5.9%, 6/15/2014 KazMunayGaz National Co., 144A, 11.75%, 1/23/2015 Kinder Morgan Energy Partners LP, 5.625%, 2/15/2015 Noble Holding International Ltd., 3.45%, 8/1/2015 ONEOK Partners LP, 3.25%, 2/1/2016 Petroleos Mexicanos, 4.875%, 3/15/2015 Plains All American Pipeline LP: 3.95%, 9/15/2015 4.25%, 9/1/2012 Transocean, Inc., 4.95%, 11/15/2015 Valero Energy Corp., 4.5%, 2/1/2015 Williams Partners LP, 3.8%, 2/15/2015 Financials 32.7% Abbey National Treasury Services PLC, 144A, 3.875%, 11/10/2014 AEGON NV, 4.625%, 12/1/2015 AIG-FP Matched Funding, Series 2005-28, 4.43%, 3/4/2015 Akbank TAS, 144A, 5.125%, 7/22/2015 Alrosa Finance SA, 144A, 8.875%, 11/17/2014 American Express Bank, FSB, 5.55%, 10/17/2012 American Express Credit Corp., Series D, 5.125%, 8/25/2014 American International Group, Inc., 9.0%, 12/14/2022 Anglo American Capital PLC, 144A, 9.375%, 4/8/2014 ANZ National International Ltd., 144A, 3.125%, 8/10/2015 Banco Votorantim SA, 144A, 5.25%, 2/11/2016 Bank Nederlandse Gemeenten NV, 144A, 1.75%, 10/6/2015 Bank of America Corp., Series L, 1.693%*, 1/30/2014 Bank of New York Mellon Corp., Series G, 4.95%, 11/1/2012 Bank of Nova Scotia, 144A, 1.65%, 10/29/2015 Barclays PLC: 144A, 2.5%, 9/21/2015 Series 1, 5.0%, 9/22/2016 6.312%*, 11/10/2025 BBVA Bancomer SA, 144A, 4.5%, 3/10/2016 BNP Paribas: 3.6%, 2/23/2016 144A, 4.8%, 6/24/2015 Capital One Financial Corp., 7.375%, 5/23/2014 Citigroup, Inc.: 144A, 4.75%, 5/19/2015 6.375%, 8/12/2014 CME Group, Inc., 5.75%, 2/15/2014 CNA Financial Corp., 6.5%, 8/15/2016 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 144A, 4.2%, 5/13/2014 Credit Agricole SA, 144A, 3.5%, 4/13/2015 Credit Suisse New York, 5.5%, 5/1/2014 Daimler Finance North America LLC, 6.5%, 11/15/2013 Deutsche Telekom International Finance BV: 144A, 3.125%, 4/11/2016 4.875%, 7/8/2014 Duke Realty LP, (REIT), 7.375%, 2/15/2015 E*TRADE Financial Corp., 7.875%, 12/1/2015 Encana Holdings Finance Corp., 5.8%, 5/1/2014 Export-Import Bank of Korea, 4.125%, 9/9/2015 General Electric Capital Corp.: 3.5%, 6/29/2015 Series A, 3.75%, 11/14/2014 5.0%, 5/15/2016 Hartford Financial Services Group, Inc., 4.0%, 3/30/2015 Health Care REIT, Inc., (REIT), 3.625%, 3/15/2016 Hospitality Properties Trust, (REIT), 7.875%, 8/15/2014 Host Hotels & Resorts LP, (REIT), 6.875%, 11/1/2014 HSBC Finance Corp., 5.25%, 1/15/2014 Hyundai Capital Services, Inc., 144A, 6.0%, 5/5/2015 Iberdrola Finance Ireland Ltd., 144A, 3.8%, 9/11/2014 ING Bank NV, 144A, 1.36%*, 3/15/2013 Intesa Sanpaolo SpA: 144A, 2.713%*, 2/24/2014 144A, 3.625%, 8/12/2015 JPMorgan Chase & Co., 4.65%, 6/1/2014 KeyCorp, Series H, 6.5%, 5/14/2013 Lincoln National Corp.: 4.3%, 6/15/2015 6.2%, 12/15/2011 Lloyds TSB Bank PLC, 144A, 4.375%, 1/12/2015 Lukoil International Finance BV, 144A, 6.375%, 11/5/2014 Manulife Financial Corp., 3.4%, 9/17/2015 Merrill Lynch & Co., Inc., Series B, 5.3%, 9/30/2015 Morgan Stanley: 3.8%, 4/29/2016 6.0%, 5/13/2014 National Agricultural Cooperative Federation, 144A, 4.25%, 1/28/2016 Nomura Holdings, Inc., 5.0%, 3/4/2015 PC Financial Partnership, 5.0%, 11/15/2014 Pricoa Global Funding I, 144A, 5.45%, 6/11/2014 Principal Financial Group, Inc., 7.875%, 5/15/2014 Prudential Financial, Inc.: Series D, 3.625%, 9/17/2012 6.2%, 1/15/2015 RCI Banque SA, 144A, 4.6%, 4/12/2016 Rio Tinto Finance (USA) Ltd., 8.95%, 5/1/2014 Royal Bank of Canada, 144A, 3.125%, 4/14/2015 Royal Bank of Scotland PLC, 144A, 4.875%, 8/25/2014 Santander US Debt SA Unipersonal: 144A, 2.485%, 1/18/2013 144A, 3.724%, 1/20/2015 Shinhan Bank, 144A, 4.125%, 10/4/2016 Societe Generale, 144A, 3.1%, 9/14/2015 Standard Chartered PLC, 144A, 3.85%, 4/27/2015 SunTrust Banks, Inc., 3.6%, 4/15/2016 Telecom Italia Capital SA: 4.95%, 9/30/2014 5.25%, 11/15/2013 6.175%, 6/18/2014 The Goldman Sachs Group, Inc.: 3.7%, 8/1/2015 5.125%, 1/15/2015 6.0%, 5/1/2014 Tyco International Finance SA, 4.125%, 10/15/2014 Ventas Realty LP, (REIT), 3.125%, 11/30/2015 Verizon Wireless Capital LLC, 3.75%, 5/20/2011 Virgin Media Finance PLC, Series 1, 9.5%, 8/15/2016 Wells Fargo & Co.: 3.625%, 4/15/2015 Series I, 3.75%, 10/1/2014 Woori Bank, 144A, 4.5%, 10/7/2015 Health Care 1.1% CareFusion Corp., 4.125%, 8/1/2012 Genzyme Corp., 3.625%, 6/15/2015 Life Technologies Corp.: 3.375%, 3/1/2013 4.4%, 3/1/2015 Quest Diagnostics, Inc., 3.2%, 4/1/2016 Watson Pharmaceuticals, Inc., 5.0%, 8/15/2014 Industrials 1.4% BAE Systems Holdings, Inc., 144A, 4.95%, 6/1/2014 Burlington Northern Santa Fe LLC, 7.0%, 2/1/2014 Ingersoll-Rand Global Holding Co., Ltd., 9.5%, 4/15/2014 Information Technology 0.3% Motorola Solutions, Inc., 5.375%, 11/15/2012 Materials 1.7% Airgas, Inc., 2.85%, 10/1/2013 Dow Chemical Co.: 4.85%, 8/15/2012 5.9%, 2/15/2015 Eastman Chemical Co., 3.0%, 12/15/2015 Hyundai Steel Co., 144A, 4.625%, 4/21/2016 Telecommunication Services 4.7% America Movil SAB de CV, 3.625%, 3/30/2015 American Tower Corp., 4.625%, 4/1/2015 CC Holdings GS V, LLC, 144A, 7.75%, 5/1/2017 Crown Castle Towers LLC, 144A, 3.214%, 8/15/2015 France Telecom SA, 4.375%, 7/8/2014 Frontier Communications Corp., 6.625%, 3/15/2015 Qwest Corp., 7.5%, 10/1/2014 Telefonica Emisiones SAU, 6.421%, 6/20/2016 Verizon Communications, Inc., 3.0%, 4/1/2016 Utilities 4.6% Ameren Corp., 8.875%, 5/15/2014 Centrais Eletricas Brasileiras SA, 144A, 7.75%, 11/30/2015 Consolidated Edison Co. of New York, 5.55%, 4/1/2014 Consumers Energy Co., Series J, 6.0%, 2/15/2014 DTE Energy Co., 7.625%, 5/15/2014 Duke Energy Corp., 6.3%, 2/1/2014 FirstEnergy Solutions Corp., 4.8%, 2/15/2015 Florida Power Corp., 4.8%, 3/1/2013 Korea Electric Power Corp., 144A, 3.0%, 10/5/2015 Korea Hydro & Nuclear Power Co. Ltd., 144A, 3.125%, 9/16/2015 Majapahit Holding BV, 144A, 7.75%, 10/17/2016 Ras Laffan Liquefied Natural Gas Co., Ltd. III, 144A, 5.5%, 9/30/2014 Total Corporate Bonds (Cost $81,751,803) Mortgage-Backed Securities Pass-Throughs 1.8% Federal Home Loan Mortgage Corp., 7.0%, 3/1/2013 Federal National Mortgage Association: 4.5%, 4/1/2023 5.16%*, 9/1/2038 7.0%, 4/1/2038 Government National Mortgage Association: 6.5%, with various maturities from 8/20/2034 until 2/20/2039 7.0%, with various maturities from 6/20/2038 until 10/20/2038 Total Mortgage-Backed Securities Pass-Throughs (Cost $2,500,266) Asset-Backed 2.8% Automobile Receivables 0.9% CPS Auto Trust, "A4", Series 2007-B, 144A, 5.6%, 1/15/2014 Santander Drive Auto Receivables Trust, "A2", Series 2010-2, 0.95%, 8/15/2013 Triad Auto Receivables Owner Trust, "A4B", Series 2007-B, 1.427%*, 7/14/2014 Credit Card Receivables 1.0% Citibank Omni Master Trust: "A17", Series 2009-A17, 144A, 4.9%, 11/15/2018 "A13", Series 2009-A13, 144A, 5.35%, 8/15/2018 Discover Card Master Trust, "A2", Series 2007-A2, 0.65%*, 6/15/2015 MBNA Credit Card Master Note Trust, "C1", Series 2006-C1, 0.639%*, 7/15/2015 Home Equity Loans 0.9% Credit-Based Asset Servicing and Securitization LLC, "A2A", Series 2007-CB2, 4.588%*, 2/25/2037 Household Home Equity Loan Trust, "A2F", Series 2006-4, 5.32%, 3/20/2036 PennyMac Loan Trust, "A", Series 2010-NPL1, 144A, 4.25%*, 5/25/2050 Renaissance Home Equity Loan Trust: "AF3", Series 2005-2, 4.499%, 8/25/2035 "AF1", Series 2006-4, 5.545%, 1/25/2037 "AF2", Series 2006-3, 5.58%, 11/25/2036 "AF1", Series 2007-2, 5.893%, 6/25/2037 Southern Pacific Secured Assets Corp., "A8", Series 1998-2, 6.37%, 7/25/2029 Structured Asset Securities Corp., "1A2B", Series 2005-7XS, 5.27%, 4/25/2035 Total Asset-Backed (Cost $4,458,939) Commercial Mortgage-Backed Securities 9.3% Bear Stearns Commercial Mortgage Securities, Inc.: "A1", Series 2002-PBW1, 3.97%, 11/11/2035 "A1", Series 2002-TOP8, 4.06%, 8/15/2038 "A3", Series 2005-PWR7, 5.116%, 2/11/2041 "A4", Series 2005-PW10, 5.405%, 12/11/2040 "A2", Series 2001-TOP2, 6.48%, 2/15/2035 CS First Boston Mortgage Securities Corp.: "A6", Series 2004-C4, 4.691%, 10/15/2039 "A4", Series 2005-C1, 5.014%, 2/15/2038 "A4", Series 2001-CP4, 6.18%, 12/15/2035 "H", Series 2002-CKP1, 144A, 7.426%*, 12/15/2035 GE Capital Commercial Mortgage Corp., "A4", Series 2004-C3, 5.189%, 7/10/2039 Greenwich Capital Commercial Funding Corp.: "A2", Series 2005-GG5, 5.117%, 4/10/2037 "A2", Series 2007-GG9, 5.381%, 3/10/2039 "AAB", Series 2007-GG9, 5.441%, 3/10/2039 JPMorgan Chase Commercial Mortgage Securities Corp.: "A2", Series 2005-LDP1, 4.625%, 3/15/2046 "A2", Series 2002-C1, 4.914%, 7/12/2037 "A4", Series 2006-CB14, 5.481%, 12/12/2044 "A4", Series 2006-LDP7, 6.061%*, 4/15/2045 LB-UBS Commercial Mortgage Trust: "A2", Series 2003-C7, 4.064%, 9/15/2027 "A3", Series 2002-C4, 4.071%, 9/15/2026 "A4", Series 2005-C5, 4.954%, 9/15/2030 "AM", Series 2005-C5, 5.017%, 9/15/2040 Merrill Lynch Mortgage Trust, "A5", Series 2004-BPC1, 4.855%, 10/12/2041 Morgan Stanley Capital I: "A4B", Series 2005-IQ10, 5.284%, 9/15/2042 "A2", Series 2007-HQ11, 5.359%, 2/12/2044 Prudential Securities Secured Financing Corp., "F", Series 1999-C2, 7.597%*, 6/16/2031 Wachovia Bank Commercial Mortgage Trust: "A2", Series 2005-C17, 4.782%, 3/15/2042 "A4", Series 2005-C22, 5.446%*, 12/15/2044 Total Commercial Mortgage-Backed Securities (Cost $13,637,378) Collateralized Mortgage Obligations 6.7% American Home Mortgage Assets, "A5", Series 2007-4, 0.403%*, 8/25/2037 Banc of America Mortgage Securities, "1A1O", Series 2005-4, 5.25%, 5/25/2035 Citicorp Mortgage Securities, Inc.: "1A1", Series 2005-7, 5.5%, 10/25/2035 "1A2", Series 2006-5, 6.0%, 10/25/2036 Countrywide Alternative Loan Trust: "2A1", Series 2004-28CB, 5.0%, 1/25/2035 "3A3", Series 2005-20CB, 5.5%, 7/25/2035 "A4", Series 2002-11, 6.25%, 10/25/2032 Countrywide Home Loans, "5A1", Series 2005-HY10, 5.315%*, 2/20/2036 FDIC Structured Sale Guaranteed Notes, "1A", Series 2010-S1, 144A, 0.761%*, 2/25/2048 Federal Home Loan Mortgage Corp.: "DA", Series 3598, 2.75%, 11/15/2014 "QP", Series 3149, 5.0%, 10/15/2031 "AB", Series 3197, 5.5%, 8/15/2013 "PA", Series 3283, 5.5%, 7/15/2036 "LA", Series 1343, 8.0%, 8/15/2022 "PK", Series 1751, 8.0%, 9/15/2024 Federal National Mortgage Association: "EI", Series 2010-41, Interest Only, 4.0%, 3/25/2024 "AI", Series 2011-24, Interest Only, 4.5%, 8/25/2024 "SA", Series 2003-30, Interest Only, 7.437%**, 10/25/2017 Government National Mortgage Association: "CI", Series 2009-29, Interest Only, 4.5%, 4/20/2034 "IM", Series 2010-23, Interest Only, 4.5%, 2/20/2038 "YI", Series 2009-118, Interest Only, 4.5%, 5/20/2038 "IP", Series 2009-118, Interest Only, 6.5%, 12/16/2039 GSR Mortgage Loan Trust, "2A2", Series 2006-AR1, 2.809%*, 1/25/2036 Lehman Mortgage Trust, "2A2", Series 2006-2, 5.75%, 4/25/2036 MLCC Mortgage Investors, Inc., "1A", Series 2004-1, 2.261%*, 12/25/2034 Residential Accredit Loans, Inc., "A6", Series 2002-QS19, 5.125%, 12/25/2032 Residential Asset Mortgage Products, Inc., "A4", Series 2004-SL4, 7.0%, 7/25/2032 Structured Asset Securities Corp., "2A16", Series 2005-6, 5.5%, 5/25/2035 Washington Mutual Mortgage Pass-Through Certificates Trust, "A5", Series 2005-AR5, 2.667%*, 5/25/2035 Waterfall Victoria Mortgage Trust, "A", Series 2010-1, 144A, 5.0%, 10/20/2056 Wells Fargo Mortgage Backed Securities Trust: "1A1", Series 2005-9, 4.75%, 10/25/2035 "A7", Series 2004-L, 4.757%*, 7/25/2034 "A7", Series 2003-2, 5.25%, 2/25/2018 "2A6", Series 2005-11, 5.5%, 11/25/2035 Total Collateralized Mortgage Obligations (Cost $10,199,756) Government & Agency Obligations 13.8% Other Government Related (a) 4.1% BRFkredit AS, 144A, 2.05%, 4/15/2013 Citibank NA, FDIC Guaranteed, 1.75%, 12/28/2012 Dexia Credit Local, 144A, 2.75%, 1/10/2014 Eksportfinans ASA, 3.0%, 11/17/2014 FIH Erhvervsbank AS, 144A, 2.0%, 6/12/2013 Governor & Co. of the Bank of Ireland, 144A, 2.75%, 3/2/2012 International Bank for Reconstruction & Development, 5.25%, 4/9/2025 Korea National Oil Corp., 144A, 5.375%, 7/30/2014 Qatari Diar Finance QSC, 144A, 3.5%, 7/21/2015 Sovereign Bonds 2.7% Kommunalbanken AS, 144A, 2.75%, 5/5/2015 Korea Housing Finance Corp., 144A, 4.125%, 12/15/2015 Province of Ontario, Canada, 0.463%*, 11/19/2012 Republic of Italy, 2.125%, 10/5/2012 Republic of Lithuania, 144A, 6.75%, 1/15/2015 Republic of Poland, 3.875%, 7/16/2015 Republic of Venezuela, 8.5%, 10/8/2014 US Government Sponsored Agency 0.2% Federal Farm Credit Bank, 1.75%, 2/21/2013 US Treasury Obligations 6.8% US Treasury Bill, 0.135%***, 9/15/2011 (b) US Treasury Notes: 0.5%, 11/30/2012 (c) 0.5%, 11/15/2013 (c) 0.875%, 2/29/2012 1.0%, 1/15/2014 1.25%, 8/31/2015 1.25%, 9/30/2015 1.875%, 6/30/2015 2.125%, 12/31/2015 2.5%, 3/31/2015 4.25%, 8/15/2013 Total Government & Agency Obligations (Cost $20,725,698) Loan Participations and Assignments 1.2% Sovereign Loans Gazprom, 144A, 8.125%, 7/31/2014 OJSC Russian Agricultural Bank: 144A, 7.125%, 1/14/2014 Series 1, 144A, 7.175%, 5/16/2013 VTB Bank, 144A, 6.465%, 3/4/2015 Total Loan Participations and Assignments (Cost $1,754,210) Municipal Bonds and Notes 0.4% California, State General Obligation, Series 3, 5.65%, Mandatory Put 4/1/2013 @ 100, 4/1/2039 (d) Illinois, State General Obligation, 3.321%, 1/1/2013 (d) Total Municipal Bonds and Notes (Cost $630,996) Shares Value ($) Securities Lending Collateral 1.2% Daily Assets Fund Institutional, 0.18% (e) (f) (Cost $1,858,389) Cash Equivalents 4.3% Central Cash Management Fund, 0.14% (e) (Cost $6,417,017) % of Net Assets Value ($) Total Investment Portfolio (Cost $143,934,452)+ Other Assets and Liabilities, Net Net Assets * These securities are shown at their current rate as of April 30, 2011. Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. ** These securities are shown at their current rate as of April 30, 2011. *** Annualized yield at time of purchase; not a coupon rate. +The cost for federal income tax purposes was $143,934,452. At April 30, 2011, net unrealized appreciation for all securities based on tax cost was $4,240,678. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $5,049,784 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $809,106. (a) Government-backed debt issued by financial companies or government sponsored enterprises. (b) At April 30, 2011, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (c) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at April 30, 2011 amounted to $1,818,399, which is 1.2% of net assets. (d) Taxable issue. (e) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (f) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. FDIC: Federal Deposit Insurance Corp. FSB: Federal Savings Bank Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. REIT: Real Estate Investment Trust Included in the portfolio are investments in mortgage or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Government National Mortgage Association issues have similar coupon rates and have been aggregated for presentation purposes in the investment portfolio. At April 30, 2011, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 5-Year US Treasury Note USD 6/30/2011 ) Currency Abbreviation USD United States Dollar At April 30, 2011, open credit default swap contracts sold were as follows: Effective/ Expiration Date Notional Amount ($) (h) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (g) Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation/ (Depreciation) ($) 12/20/2010 3/20/2016 1 % Freeport-McMoRan Copper & Gold, Inc., 8.375%, 4/1/2017, BBB- ) ) ) 6/22/2009 9/20/2014 2 % MetLife, Inc., 5.0%, 6/15/2015, A- ) Total net unrealized appreciation (g) The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. (h) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation. At April 30, 2011, open interest rate swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation/ (Depreciation) ($) 10/12/2011 10/12/2012 3 Fixed — 0.7% Floating — LIBOR ) ) 10/12/2011 10/12/2015 4 Fixed — 1.7% Floating — LIBOR ) 10/28/2010 10/28/2025 1 Floating — LIBOR Floating — 4.154%++ ) — ) 11/1/2010 11/1/2025 5 Floating — LIBOR Floating — 4.154%++ ) — ) 11/12/2010 11/12/2025 1 Floating — LIBOR Floating — 4.312%++ — 11/15/2010 11/15/2025 5 Floating — LIBOR Floating — 4.613%++ ) — ) 11/16/2010 11/16/2025 1 Floating — LIBOR Floating — 4.614%++ — 11/19/2010 11/19/2025 5 Floating — LIBOR Floating — 4.812%++ ) — ) 11/23/2010 11/23/2025 1 Floating — LIBOR Floating — 4.862%++ — Total net unrealized appreciation ++These interest rate swaps are shown at their current rate as of April 30, 2011. At April 30, 2011, open total return swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Fixed Cash Flows Paid Reference Entity Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 4/26/2011 5/31/2011 5 % Barclays Commodities Producers Currency Index — 5/28/2010 6/1/2012 6 % Citi Global Interest Rate Strategy Index 4/26/2011 4/26/2012 7 % BNP Paribas BPSTAR Enhanced Momentum Index — Total unrealized appreciation Counterparties: 1Morgan Stanley 2JPMorgan Chase Securities, Inc. 3The Goldman Sachs & Co. 4Bank of America 5Barclays Bank PLC 6Citigroup, Inc. 7BNP Paribas LIBOR: London InterBank Offered Rate For information on the Fund's policy and additional disclosures regarding futures contracts, credit default swap contracts, interest rate swap contracts and total return swap contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (i) Corporate Bonds $
